AMCOL International Corporation (NYSE: ACO) Reports Fourth Quarter Results HOFFMAN ESTATES, IL(Marketwire - January 27, 2012) - For the fourth quarter of 2011, AMCOL International Corporation (NYSE: ACO) generated diluted earnings per share attributable to its shareholders from continuing operations of $0.43 per share versus a loss of $0.30 per share in the prior year's quarter. Excluding unusual items in Q4 2010, diluted earnings per share attributable to our shareholders was $0.21 per diluted share. Net sales increased 6.5% to $233.7 million for the 2011 fourth quarter, as compared to $219.4 million for the 2010 period. Gross profit increased 16.1% while gross margin increased 220 basis points to 26.6%. Operating profit increased 63.8% with operating margin increasing by 300 basis points to 8.6%. Other income, net included losses of $1.0 million in the prior year's quarter whereas this quarter's results include gains of $0.2 million. The difference results from better foreign currency management which has reduced the impact of changes in foreign currency exchange rates. Our effective tax rate decreased in the quarter as compared to the prior year's quarter largely due to differences in non-recurring, discrete items between the two periods. Our income from joint-ventures and affiliates increased by $13.0 million to $1.5 million as the prior year's quarter includes impairments of our Belgian and Russian joint-ventures, both of which were sold prior to Q4 2011. "Sales for the quarter were in line with our expectations. We were pleased with the sales growth and improvement in gross margin in our Minerals and Materials, and Oilfield Services segments, versus the prior year's quarter the most important factors leading to the increase in operating profit," said Ryan McKendrick, AMCOL President and Chief Executive Officer. "Our Minerals and Materials segment generated 6% sales growth versus the prior year's Q4 with significant gross margin improvement. Market conditions for our metalcasting product line remained steady, and the outlook for 2012 remains positive. Our chromite product line also generated steady sales and an operating profit for the quarter. We expect the profit generated by these chromite products to improve after completion of equipment and process upgrades currently under way. Demand for oil drilling fluids and specialty products is expected to remain steady as well," continued McKendrick. "We changed our Environmental segment's management and several product lines within the group are undergoing restructuring to better align the segment with changing market opportunities. Sales for the segment in the quarter were about equal to Q4 2010, but gross margin deteriorated as a result of pricing erosion in our lining technologies product line and lower than expected margins on contracting projects in Europe. In the US, we sold our contracting services product line in Q3 2011, and are in the process of significantly reducing our participation in contracting services in Europe. Price increases in the US lining technologies product line have started to show some positive effect for our core products, but were offset by low margin sales of purchased products on several large projects during the quarter. Building materials concluded a strong year resulting from expansion of its product portfolio and enhanced project support capabilities. Drilling products also continued its strong performance for the year," McKendrick added. McKendrick continued, "Our Oilfield Services segment experienced a 24% increase in revenue vs. Q4 2010, with gross margin improvement versus the prior year's quarter. Coiled tubing services associated with hydraulic fracturing in various shale formations was the largest contributor to the growth in revenues. Pipeline services continue to experience strong growth and was the second largest contributor to growth for the segment in Q4 2011. Pipeline maintenance and integrity testing utilizes specialized Oilfield Services technology designed to handle high volumes of solids discharged from pipelines during cleaning operations. Sales of specialized water filtration services rebounded strongly sequentially, and were well ahead of the prior year's Q4 in the Gulf of Mexico, Brazil, and Australia." "In summary, the outlook for our major product lines remains largely positive. Our Minerals and Materials segment is positioned well in several industries that appear to provide prospects for steady growth. Our Environmental segment is undergoing a restructuring to be more closely aligned with market opportunities. Oilfield Services is positioned to participate in the fast growing hydraulic fracturing market, while continuing to meet the requirements of our customers with specialized technology in two important growth areas water treatment and pipeline services," he concluded. STATEMENT OF OPERATIONS HIGHLIGHTS: The statement of operations highlights are supported by the quarterly segment results schedules included in this press release. The following comments relate to our results for the current quarter as compared to the same quarter in the prior year, unless otherwise noted. Net sales: Net sales increased $14.3 million or 6.5%. Minerals & Materials: Our US subsidiary accounted for 90.8% of the growth in revenues due to improved selling prices and additional volumes in metalcasting and oil drilling markets. Environmental: Revenues increased slightly overall due to increases in our drilling and building materials groups, offset by decreases in lining technologies and unfavorable foreign currency exchange rate movements. Oilfield Services: Our domestic operations drove the revenue growth, led by our coil tubing, pipeline and nitrogen services. Coil tubing services are benefitting from increased services in various oil and gas bearing shale formations, and pipeline services have increased due to increased maintenance and integrity testing work. Also, our foreign operations generated increased revenues primarily in Malaysia, where demand for our well testing services is high, and Brazil, which is benefitting from increased demand for water filtration services in addition to expanding its customer base. Transportation: Revenues decreased due to lower shipment volumes as there are fewer drivers available to haul loads. However, this segment continues to see an increase in services being provided to divisions of our domestic subsidiaries, principally our metalcasting and pet products groups; these intercompany revenues are eliminated in the Corporate segment. Gross profit: Gross profit increased $8.6 million, or 16.1%. Gross margin also increased, by 220 basis points to 26.6%. Minerals & Materials: Approximately 80.0% of the increase in gross profit results from selling price increases worldwide. In addition, Q4 2010 had approximately $2.1 million of expenses associated with operational issues in our domestic personal care business unit which did not recur in 2011. Environmental: Gross profit decreased due to cost overruns on contracting work in Europe combined with increased manufacturing costs in the US resulting from decreased volumes of lining technologies products. These factors also negatively affected the gross profit margin. Product mix within our building materials group also negatively affected margins as sales were a little more concentrated in lower margin products. Oilfield Services: Our foreign operations account for the majority of the increase in gross profit as both Malaysia and Brazil experienced significant increases. Malaysia benefitted from more profitable well testing services and Brazil benefitted from improved pricing on new contracts. On a combined basis, our domestic pipeline and nitrogen services also contributed significantly to the increase in gross profit due to increased leverage on those sales. Selling, general and administrative expenses (SG&A): SG&A expenses increased minimally overall. Within the segments, expenses in our Oilfield Services segment increased due to employee compensation and employee related costs while expenses decreased in our Corporate segment as the prior year's quarter includes one-time expenses associated with the retirement of our prior CEO. Other, net: Other, net is comprised of gains and losses on foreign currency transactions and the corresponding derivative instruments used to hedge those transactions. The income from these transactions increased as compared to the fourth quarter of 2010 due to the increased amount and effectiveness of derivatives used to mitigate the effect of changes in the foreign currency exchange rates. Income tax expense: Our income tax expense and effective tax rate decreased in the quarter due to differences in discrete items recorded between the two quarters. The prior year's quarterly effective tax rate was abnormally high given (i) the amount of unfavorable, discrete items recorded and (ii) the effect of changes in geographical earnings distribution estimates. Income from affiliates and joint ventures: The loss recorded in Q4 2010 resulted from impairments associated with our Belgian and Russian joint-ventures, both of which were subsequently sold in 2011 before the fourth quarter began. In addition, income from our Japanese investment increased due to the JV's improved performance resulting from favorable market conditions in Japan. Income (loss) on discontinued operations: In the third quarter of 2011, we sold our domestic contracting services business within our Environmental segment. All amounts generated from this business are now included within our losses from discontinued operations. FINANCIAL POSITION AND CASH FLOW HIGHLIGHTS: We compare several components of our balance sheet and cash flow statement using amounts as of and for the year ending December 31, 2011 as compared to the amounts as of and for the year ending December 31, 2010. Cash flow generated from operating activities decreased due to increased investments in working capital, principally inventory and accounts receivable, to support our sales growth. Our working capital excluding cash increased by $48.7 million. We have financed this increase through long term debt, which increased by $24.5 million to $260.7 million, and increased cash from our operating profits. Long-term debt as a percentage of total capitalization increased 230 basis points to 39.4%. Capital expenditures for the year ended December 31, 2011 were $61.0 million as compared to $47.3 million in the prior year. Expenditures associated with our start-up chromite operations were $8.2 million and $14.9 million in 2011 and 2010, respectively. In the year ended December 31, 2011, the majority of our capital spending occurred in our Oilfield Services and Minerals and Materials segments. Dividends for 2011 increased 1.8% over the prior year although our quarterly dividend rate has remained constant at $0.18 per share. This release should be read in conjunction with the attached unaudited, condensed, consolidated financial statements. It contains certain forward-looking statements regarding AMCOL's expected performance for future periods and actual results for such periods might materially differ. Such forward-looking statements are subject to uncertainties, which include, but are not limited to, actual growth in AMCOL's various markets, utilization of AMCOL's plants, currency exchange rates, currency devaluation, delays in development, production and marketing of new products, integration of acquired businesses, and other factors detailed from time to time in AMCOL's annual report and other reports filed with the Securities and Exchange Commission. AMCOL undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in AMCOL's expectations. AMCOL International, headquartered in Hoffman Estates, IL, develops and markets a wide range of mineral and technology based products and services for use in various industrial, environmental and consumer applications. AMCOL is the parent company of American Colloid Company, CETCO (Colloid Environmental Technologies Company), CETCO Oilfield Services Company and the transportation operations, Ameri-co Carriers, Inc. and Ameri-co Logistics, Inc. AMCOL's common stock is traded on the New York Stock Exchange under the symbol ACO. AMCOL's web address is www.amcol.com. AMCOL's quarterly quarter conference call will be available live today at 11 a.m. ET on the AMCOL website via webcast or by dialing 1.866.226.1792. Financial tables follow. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Twelve Months Ended Three Months Ended December 31, December 31, Continuing Operations Net sales $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense (benefit) Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) ) Net income (loss) from continuing operations ) Discontinued Operations Income (loss) on discontinued operations ) ) - ) Net income (loss) ) Net income (loss) attributable to the noncontrolling interest ) 87 ) Net income (loss) attributable to AMCOL shareholders $ ) Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Earnings per share attributable to Amcol International Corporation Basic earnings per share: Continuing operations $ ) Discontinued operations ) ) - - Net income (loss) $ ) Diluted earnings per share: Continuing operations $ ) Discontinued operations ) ) - - Net income (loss) $ ) Dividends declared per share $ AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, December 31, (unaudited) * Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, mineral rights and reserves: Land Mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investments in and advances to affiliates and joint ventures Available for sale securities Deferred income taxes Other assets Total noncurrent assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other liabilities Total noncurrent liabilities Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income ) Less: Treasury stock Total AMCOL shareholders' equity Noncontrolling interest Total equity $ $ * Condensed from audited financial statements. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Twelve Months Ended December 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Undistributed earnings from affiliates and joint ventures ) Decrease (increase) in deferred income taxes Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets ) ) Decrease (increase) in noncurrent assets ) ) Increase (decrease) in current liabilities Increase (decrease) in noncurrent liabilities ) Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures ) ) Proceeds from sale of land and depreciable assets Proceeds from sale of interests in affliates and businesses - Investments in and advances to affiliates and joint ventures ) ) Other Net cash used in investing activities ) ) Cash flow from financing activities: Net change in outstanding debt Purchase of noncontrolling interest - ) Proceeds from sales of treasury stock Dividends ) ) Excess tax benefits from stock-based compensation Net cash provided by (used in) financing activities ) Effect of foreign currency rate changes on cash Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) QUARTER-TO-DATE Minerals and Materials Three Months Ended December 31, 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % ) -1.0 % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended December 31, Environmental 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -13.1 % General, selling and administrative expenses % % 26 % Operating profit % % ) -78.7 % Three Months Ended December 31, Oilfield Services 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended December 31, Transportation 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ ) -3.7 % Cost of sales % % ) -3.8 % Gross profit % % ) -3.1 % General, selling and administrative expenses % % % Operating profit % % ) -31.1 % Three Months Ended December 31, Corporate 2011 vs. 2010 (Dollars in Thousands) Intersegment sales $ ) $ ) $ ) Intersegment cost of sales ) ) ) Gross profit (loss) - General, selling and administrative expenses ) -33.6 % Operating loss ) ) -36.5 % AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) YEAR-TO-DATE Twelve Months Ended December 31, Minerals and Materials 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Twelve Months Ended December 31, Environmental 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % ) -6.9 % Twelve Months Ended December 31, Oilfield Services 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Twelve Months Ended December 31, Transportation 2011 vs. 2010 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % ) -7.8 % Twelve Months Ended December 31, Corporate 2011 vs. 2010 (Dollars in Thousands) Intersegment sales $ ) $ ) $ ) Intersegment cost of sales ) ) ) Gross profit (loss) ) - ) General, selling and administrative expenses % Operating loss ) ) ) % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) QUARTER-TO-DATE Composition of Sales by Geographic Region Three Months Ended December 31, 2011 Americas EMEA Asia Pacific Total Minerals and Materials % Environmental % Oilfield services % Transportation % Total - current year's period % Total from prior year's comparable period % Three Months Ended December 31, 2011 vs. Percentage of Revenue Growth by Component Three Months Ended December 31, 2010 Base Business Acquisitions Foreign Exchange Total Minerals and Materials % % -0.7 % % Environmental % % -0.4 % % Oilfield services % % -0.1 % % Transportation -1.4
